El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El recurso de autos nos brinda la oportunidad de am-pliar nuestros pronunciamientos en T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999), y así precisar los requisitos con los que debe cumplir una consulta de ubica-ción —que conlleva un eventual cambio de zonificación— cuando el proyecto propuesto cualifica como uno de desa-rrollo extenso.
El Sr. Juan I. López Malavé, a través del arquitecto Elio S. Martínez, presentó ante la Junta de Planificación (en adelante la Junta) una consulta de ubicación para la cons-trucción de un proyecto comercial de oficinas en Humacao. Este proyecto comprendía un área de construcción de 100,000 pies cuadrados y se desarrollaría en un solar con cabida superficial de 10.9 cuerdas, el cual está clasificado como Residencial Uno (R-l), según el correspondiente mapa de zonificación. Con dicha solicitud se sometió un memorial explicativo en el cual se indicaba que aunque “el predio tiene una zonificación residencial (R-l), [e]l uso propuesto de oficinas se integra a los usos existentes [en el] área[, propiciando] un desarrollo integral del sector de *190forma intensa y eficiente”. Apéndice 3, pág. 166. Igual-mente, se advertía que en la colindancia del predio ya se habían aprobado consultas para el uso de oficinas.
Luego de recibir la referida consulta, la Junta procedió a requerir los comentarios de las agencias pertinentes. A tenor con dicho requerimiento, el Departamento de Recur-sos Naturales y Ambientales manifestó que parte del desa-rrollo propuesto estaba ubicado dentro de terrenos del Estado. Por ello, el señor López Malavé modificó posterior-mente su proyecto para atender dicho señalamiento. De esta forma, redujo su cabida al ubicarlo en 5.99 cuerdas en lugar de las 10.9 cuerdas originales, para así dejar fuera la parte de terreno que dicho organismo reclamaba como pro-piedad del Estado.
Así las cosas, la Junta celebró una vista pública para evaluar la consulta sometida, considerar la prueba y los planteamientos del proponente, señor López Malavé, y de las partes interesadas, y del público en general. Previo a la celebración de la vista, se publicó en un periódico de circu-lación general un “aviso de vista pública”, en cuyo título se expresaba: “Consulta de ubicación para un proyecto de ofi-cinas ... y posible enmienda al Mapa de Zonificación”. Apéndice 5, pág. 193. Igualmente, se notificó de la celebra-ción de la vista a los vecinos de las propiedades en un radio de cien metros del predio objeto de la consulta.
A dicha vista comparecieron Antonio Roig Sucesores, Inc. y Desarrollos Roig, S.E. (en adelante los intervento-res), titulares de una finca colindante, a quienes se les per-mitió intervenir en el proceso de consulta de ubicación. En síntesis, los interventores se opusieron a la aprobación de la mencionada consulta por entender que, en vista de la clasificación del predio, el proyecto propuesto no procedía hasta tanto se concediera una variación en uso o un cambio de zonificación. De esta forma, intimaron que no se podía autorizar un proyecto que no se ajustara a la zonificación vigente hasta que primero se cambiara la zonificación del predio.
*191Planteada la controversia, la Junta procedió a analizar la consulta de ubicación presentada. Luego del examen de rigor, la agencia concluyó que el proyecto requería una con-sulta de ubicación por ser un proyecto cuyo “uso e intensi-dad no son permitidos ministerialmente”, y dictaminó que se tramitaría a la luz de las disposiciones reglamentarias sobre “desarrollos extensos”, ya que las dimensiones de la propiedad así lo exigían. Así, tras examinar la consulta al amparo de las exigencias para los “desarrollos extensos”, la Junta la aprobó y determinó que el proyecto cumplía con todos los requisitos aplicables.(1)
En la consulta aprobada se hizo constar que se utiliza-rían los parámetros de diseño correspondientes a un Dis-trito Comercial Central Intermedio (C-2) y que se cumpli-rían con los requisitos ambientales y reglamentarios durante la fase de construcción.
Inconforme, los interventores acudieron al Tribunal de Circuito de Apelaciones para impugnar la consulta de ubi-cación aprobada. En esencia, señalaron que erró la Junta al aprobar la consulta en contravención con las normas sentadas en T-Jac, Inc. v. Caguas Centrum Limited, supra. Así, amparándose en ciertas expresiones del referido caso —a los efectos de establecer que cuando una “consulta con-lleva un cambio de zonificación tiene que satisfacer los re-quisitos establecidos” — , argumentaron que la consulta im-pugnada infringía dicha normativa pues, a su juicio, no procedía autorizar un proyecto que no se ajustara a la zo-nificación hasta tanto se rezonificara el predio. No obs-*192tante, el foro apelativo rechazó sus argumentos y confirmó a la Junta tras concluir que la agencia había aprobado la consulta de ubicación a tenor con las exigencias de T-Jac, Inc., supra.
De este dictamen recurren los interventores ante nos y plantean, esencialmente, los mismos argumentos. Luego de expedir el auto solicitado y examinar las comparecen-cias de las partes, resolvemos.
h-i h — I
Según anticipamos, la controversia que nos ocupa se cir-cunscribe a determinar si la Junta aprobó la consulta de autos a tenor con nuestros pronunciamientos en T-Jac, Inc. v. Caguas Centrum Limited, supra. Veamos.
La Ley Orgánica de la Junta de Planificación de Puerto Rico(2) (en adelante Ley de Planificación) creó la Junta con el propósito general de guiar el desarrollo de Puerto Rico de modo coordinado, adecuado y económico, fomentando el bienestar general de los ciudadanos y la eficiencia en el proceso de desarrollo, en la distribución de población, en el uso de las tierras y en las mejoras públicas. Véanse: Art. 4 de la Ley de Planificación, supra, 23 L.P.R.A. sec. 62c; E.L.A. v. Domínguez, 104 D.P.R. 468, 470 (1975). La referida legislación le encomendó a esa entidad establecer Planes de Usos de Terrenos y un Plan de Desarrollo Integral, en el cual se esbozarían las políticas de desarrollo integral de la Isla. Véanse: Arts. 13 y 14 de la Ley de Planificación, supra, 23 L.P.R.A. secs. 62Z y 62m.
Igualmente, la Ley de Planificación le confirió a la Junta la facultad para adoptar, aprobar y enmendar ma-pas de zonificación siempre y cuando se ajustara a las exigencias legales. Art. 11 de la Ley de Planificación, supra, *19323 L.P.R.A. sec. 62j. Entre los requisitos establecidos, se dispuso que la preparación y revisión de los mapas de zo-nificación se harían a base de los Planes de Usos de Terrenos. Véanse: Art. 14 de la Ley de Planificación, supra; Asoc. Dueños Casas Parguera, Inc. v. J.P., 148 D.P.R. 307 (1999). De la misma forma, se estableció que cualquier en-mienda a los mapas de zonificación “no introducir [ía] cam-bios fundamentales ... excepto con el propósito de instru-mentar las recomendaciones del Plan de Uso de Terrenos y del Plan de Desarrollo Integral de Puerto Rico ...”. Art. 28 de la Ley de Planificación, supra, 23 L.P.R.A. sec. 63. Véase Asoc. Dueños Casas Parguera, Inc., supra. Esto, pues, toda obra o proyecto a ser realizado por cualquier persona o entidad deberá estar de acuerdo con las recomendaciones de los Planes de Usos de Terrenos. Art. 14 de la Ley de Planificación, supra; Asoc. Dueños Casas Parguera, Inc., supra. Por último, como requisito de umbral para implan-tar la política pública establecida por la Ley de Planifica-ción de fomentar la participación de la ciudadanía en el proceso de planificación, dicha ley estableció que “[a]ntes de adoptar o enmendar, o de proponer que se adopten o enmienden [los] Mapas de Zonificación ... la Junta cele-brará vistas públicas luego de dar aviso al público ...”. Art. 27 de la Ley de Planificación, supra, 23 L.P.R.A. sec. 62z.
Para la consecución de los fines esbozados en la Ley de Planificación, la Junta aprobó el Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4 de la Junta de Planificación), Reglamento Núm. 4844 del Departamento de Estado, conocido como Reglamento de Zonificación de Puerto Rico, en su edición revisada de 16 de septiembre de 1992 (23 R.P.R. see. 650.1638 et seq.) (en adelante Reglamento de Zonificación), el cual fue modificado recientemente mediante una edición de 5 de noviembre de 2000. Véase Reglamento Núm. 6211 de la Junta de Planificación. Aunque la nueva edición retiene gran parte de las disposiciones de la versión anterior, valga *194aclarar que la normativa que tenemos ante nos se rige a la luz del Reglamento de Zonificación en su edición de 16 de septiembre de 1992, bajo el cual la consulta de autos fue aprobada.
En lo que respecta a cambios de zonificación, éstos eran regulados por las Secs. 4.00-4.12 del Reglamento de Zonificación, 23 R.RR. see. 650.1650. A tenor con las aludidas disposiciones, la parte que interesara un cambio de zonificación debía justificar ante la Junta su solicitud de rezonificación y notificar la intención de cambiar el distrito de zonificación. Por ello, la See. 4.06(3) exigía que se presentara un memorial explicativo con “las razones que apoyan la solicitud del cambio de zonificación y el beneficio que derivaría la comunidad o el sector con respecto al mismo”. 23 R.P.R. sec. 650.1650(6)(c).
Ahora bien, valga aclarar que dicho reglamento estable-cía unos tramites adicionales con los que se debía cumplir cuando la cabida de la propiedad objeto de rezonificación excedía unos límites previamente establecidos. Expresa-mente, dicho reglamento precisaba:(3)
... Se podrán someter cambios de zonificación para un dis-trito de acuerdo al tamaño máximo de la propiedad que se establece en la siguiente tabla:
Distrito Solicitado Tamaño Máximo de la Propiedad
10 cuerdas R-0
R-l, R-2, R-3, R-4 y R-5 2,000 [m2]
CO-1, CL y C-l 4,000 [m2]
CO-2, C-2 y C-3 2,000 [m2]
La Junta no considerará peticiones de enmienda para recla-sificar predios a Distritos C-4, C-5, C-6, IL-1, IL-2, hasta tanto se construyan las facilidades que ameriten esas clasificaciones.
*195Los casos de propiedades que exceden los tamaños máximos indicados en la tabla anterior se tramitarán mediante el pro-cedimiento dispuesto en las [Secs. 95.00, 96.00 y 97.00 de este Reglamento, sobre desarrollos extensos]. (Enfasis suplido.)
Como puede observarse, aquellas solicitudes de cambio de zonificación sometidas por una parte —en las que la propiedad excedía la cabida establecida por el Reglamento de Zonificación— debían cumplir con el procedimiento adicional sobre “desarrollos extensos”. (4) La distinción establecida, dependiendo del tamaño de la propiedad objeto del cambio de zonificación, es de fácil comprensión y *196obedeció al interés, siempre vigente, de coordinar adecua-damente el desarrollo de terrenos en Puerto Rico. Así, el Reglamento de Zonificación manifestaba una inclinación por asegurar que aquellas propiedades o proyectos de en-vergadura, que involucrasen grandes extensiones de te-rreno, siguiesen un procedimiento de mayor rigor antes de que se produjera una extensa rezonificación de un área. A modo de ejemplo, la Sec. 4.05 del Reglamento de Zonifica-ción, supra, establecía que la “Junta no considerará peti-ciones de enmienda para reclasificar predios a Distritos C-4 [sobre centros de mercadeo desarrollados] hasta tanto se construyan las facilidades que ameriten [dicha] clasifi-caci[ón]”. (Enfasis suplido.)
La razón para esta distinción era sencilla; el Estado quería asegurar que cuando se pretendiera realizar un proyecto de envergadura, existiera una justificación adecuada y que se cumplieran con ciertos requisitos adicionales, entre los que se encontraba construir la facilidad según los parámetros establecidos por la Junta, incluso antes de rezonificar el área, de suerte que se asegurara el mejor uso de los terrenos y se evitaran prácticas que atentasen contra el desarrollo coordenado en la Isla. De lo contrario, de permitir que amplias zonas de la Isla se rezonificaran sin tan siquiera contar con una justificación adecuada del proyecto propuesto, o con la construcción finalizada, se hubiese creado la posibilidad de que se incurriesen en prácticas que comprometieran la planificación eficiente, como ocurriría, por ejemplo, con la especulación de terrenos.
Por ello, una vez la propiedad excedía la cabida estable-cida por el Reglamento de Zonificación, se requería trami-tar el caso a la luz de las disposiciones sobre “desarrollos extensos”, exigiéndose que el proponente cumpliera con re-quisitos adicionales de mayor envergadura antes de que *197procediese el cambio de zonifícación.(5) A modo de ejemplo, la See. 95 del Reglamento de Zonificación (sobre desarro-llos extensos), 23 R.P.R. see. 650.1742, requería demostrar, inter alia: (i) conformidad del uso propuesto y su intensi-dad con los Planes de Usos de Terrenos hasta donde éstos hayan sido adoptados o estudiados; (ii) disponibilidad, pro-gramación y mejoras propuestas por el proyecto a la infra-estructura del sector en que ubica; (iii) la forma en que el proyecto propicia el desarrollo integral del sector y man-tiene o mejora las condiciones existentes, y (iv) la viabili-dad, adecuacidad y conveniencia del uso propuesto.
Como puede verse, para proyectos de gran escala, la Junta establecía una supervisión más directa y detallada que para aquellos proyectos de rezonificación de me-nor impacto formulando, incluso, parámetros de construcción para velar por el mejor desarrollo de los terrenos. De esta forma, en los proyectos de envergadura se postergaba el cambio de zonificación hasta tanto se satisficieran los requisitos impuestos. Por ello, una vez finalizados los tramites de rigor, la Junta permitía que la parte solicitara el cambio de zonificación sin ulterior trámite. A tales efectos, la See. 4.06(4) del Reglamento de Zonificación, 23 R.P.R. see. 650.1650(6), establecía:
Cuando se trate de un uso previamente autorizado por la Junta para el cual se hubiere celebrado vista pública, notifi-cado de la intención de cambiar el distrito de zonificación y expedido el permiso de uso, la parte interesada podrá iniciar el procedimiento de cambio en el mapa de zonificación, some-tiendo una copia del permiso de uso certificado y autorizado por la Administración de Reglamentos y Permisos como evi-dencia de que el mismo se construyó y se autorizó su uso con-forme a las disposiciones de la consulta. Cuando se verifique *198que la consulta se culminó, la Junta podrá enmendar el mapa sin necesidad de nueva vista. (Énfasis suplido.)
A la luz de T-Jac, Inc. v. Caguas Centrum Limited, supra, resulta evidente que todo proyecto que conlleve un cambio de zonificación tiene que cumplir con los requisitos aplicables para una rezonificación. Así, están sujetos a cumplir con las normas sobre cambios de zonificación, tanto los cambios de zonificación “directos” (aquellos en los que una parte propiamente solicita un cambio de zonifica-ción para un predio de su pertenencia) como los “indirec-tos” (aquellos en que mediante el vehículo procesal de la consulta de ubicación una parte pretende la aprobación de un proyecto que eventualmente conllevará la rezonifica-ción del predio).
Precisamente, en T-Jac, Inc. v. Caguas Centrum Limited, supra, advertimos que el mero hecho de utilizar el mecanismo de consulta de ubicación no exime a una parte de cumplir con los requisitos de un cambio de zonificación —o una variación o excepción según sea el caso— si dicha consulta conlleva eventualmente una rezonificación del área. A tales efectos, afirmamos que aunque la Junta tiene gran discreción para considerar las consultas de ubicación, ciertamente no es un cheque en blanco, ya que está sujeta a las normas y a los requisitos consignados en la ley. En el ejercicio de tal discreción, la Junta no puede obviar sus propios estatutos en cuanto a usos de terrenos. De esta forma, señalamos:
[C]uando una consulta conlleve la variación de las disposicio-nes reglamentarias vigentes, se requiere la presentación de una solicitud de variación debidamente fundamentada. Si lo que se interesa es la consideración de una excepción, deberá evidenciarse el cumplimiento de las condiciones establecidas por la Junta para ello. ... Si la consulta conlleva un cambio de zonificación tiene que satisfacer los requisitos establecidos. T-Jac, Inc., supra, pág. 89.
En fin, en dicho caso precisamos que si la con-*199sulta de ubicación realmente conlleva la rezonificación de un predio (o una variación o excepción), sería necesario cumplir con los requisitos establecidos para un cambio de zonificación (o con los requisitos para una variación o excepción). No podía ser de otra manera. La Junta no puede ampararse en la figura de la consulta de ubicación para valerse de un eximente que le permita obviar los pro-cedimientos establecidos por dicha agencia o, más aún, por la Ley de Planificación. De otro modo, de poco servirían los requisitos legales establecidos para cada figura si la Junta a su antojo dispusiese de un mecanismo que le permitiera autorizar proyectos indiscriminadamente.
Ahora bien, el exigir que se cumplan con los requisitos de rezonificación, cuando una consulta implique tal proceder, naturalmente requiere tomar en consideración las disposiciones sobre cambios de zonificación, de suerte que se siga el procedimiento aplicable. Nuestras ex-presiones en T-Jac, Inc. v. Caguas Centrum Limited, supra, relativas a la necesidad de cumplir con los requisitos de rezonificación cuando una consulta conlleve tal curso de acción, de ningún modo implicaban que no se tomarían en consideración los distintos mecanismos de rezonificación existentes y que se eximiría a un proyecto de gran escala de cumplir con las disposiciones adicionales sobre desarrollos extensos. Por el contrario, estas disposiciones intimaban que cuando una consulta conllevara la rezonificación de un predio, tendría que cumplir con las exigencias aplicables para un cambio de zonificación, teniendo así presente que los parámetros que regulaban dichos cambios establecían distintos procedimientos dependiendo de la cabida de la propiedad en cuestión, remitiendo aquellos proyectos de envergadura al trámite adicional del desarrollo extenso.
A la luz de esta normativa, examinemos la controversia que tenemos antes nos.
*200HH HH
Como mencionamos anteriormente, el proponente de la consulta de autos la presentó para que se autorizara la construcción de un proyecto comercial de oficinas en un predio clasificado como residencial. Para tales propósitos utilizó el vehículo procesal de la consulta de ubicación, jus-tificando la adecuacidad del uso propuesto. Igualmente, so-metió un memorial explicativo mediante el que justificaba las razones que apoyarían la zonificación que el proyecto conllevaría. Se trataba, pues, de un cambio de zonificación indirecto en tanto pretendía un uso incompatible con la zonificación del predio (la construcción de un comercio en un área zonificada como residencial).
A la luz de lo establecido en T-Jac, Inc. v. Caguas Cen-trum Limited, supra, y a tenor con las disposiciones del Reglamento de Zonificación aplicable, es imprescindible que si una consulta de ubicación conlleva la eventual zoni-ficación del predio, se satisfagan los requisitos para un cambio de zonificación. Ciertamente, esto fue lo que esta-blecimos en T-Jac, Inc., supra, y sobre ello no debe quedar duda. Sin embargo, no debe perderse de perspectiva que el Reglamento de Zonificación establecía distintos tipos de cambios de zonificación —dependiendo del tamaño de la propiedad en cuestión— y formulaba requisitos adicionales cuando la propiedad excedía la cabida fijada. Por ello, si bien es cierto que una consulta de ubicación que conlleve la eventual rezonificación del predio —por no armonizar el uso propuesto con la clasificación del predio— debe cum-plir con los requisitos de un cambio de zonificación, debe tenerse presente que existen distintos tipos de rezonifica-ción según el tamaño de la propiedad, exigiéndose satisfa-cer requerimientos adicionales para los proyectos de enver-gadura, entiéndase, el trámite más riguroso de un desarrollo extenso. Así, un cambio de zonificación me-diante consulta de ubicación de un proyecto de desarrollo *201extenso deberá cumplir con los requisitos aplicables de cambio de zonificación (notificación de la intención de cam-biar el distrito de zonificación, justificación de las razones que apoyan la solicitud del cambio de zonificación, etc.), y con las exigencias adicionales para proyectos de desarrollo extenso.
Precisamente, el caso de autos trata sobre una consulta que eventualmente requeriría una rezonificación y que, por el tamaño de la propiedad, debía cumplir con las exi-gencias adicionales de un desarrollo extenso. No hay duda que el proponente ha justificado su proyecto a la luz de los requisitos para una rezonificación y a tenor con las exigen-cias para los desarrollos extensos. De los autos se des-prende que el proponente cumplió con los requisitos para un cambio de zonificación. En efecto, la propia Junta es consciente de este eventual cambio de zonificación, pues al aprobar la consulta señaló que se establecerían los pará-metros de construcción para el distrito de zonificación que requeriría el proyecto e, incluso, advirtió del posible cam-bio de zonificación que el predio conllevaría. Más aún, el proponente del proyecto de autos dio cumplimiento a las exigencias de la citada Sec. 4.06 del Reglamento de Zonifi-cación, la cual requería presentar un memorial explicativo exponiendo “las razones que apoyan la solicitud del cambio de zonificación y el beneficio que derivaría la comunidad o el sector con respecto al mismo”. Igualmente, a juicio de la Junta, la consulta de autos satisface las disposiciones apli-cables para los desarrollos extensos. No vemos razón al-guna para rechazar el criterio de la agencia.
Los interventores correctamente señalan que es necesa-rio que una consulta satisfaga los requisitos de un cambio de zonificación cuando la misma implique tal proceder. Sin embargo, no les asiste la razón cuando sugieren que no procede aprobar una consulta hasta que no se rezonifique el predio. Tal argumentación ignora que para aquellos de-sarrollos de envergadura el Reglamento de Zonificación es-*202tabléela unos parámetros adicionales que requerían de la Junta una supervisión directa y exhaustiva del proyecto. Así, en tales casos, hasta que no se cumplían los requisitos impuestos por la Junta y las exigencias reglamentarias so-bre desarrollos extensos, no procedía el cambio de zonificación.
La confusión de los interventores radica en que no ad-vierten que nuestras expresiones en T-Jac, Inc. v. Caguas Centrum Limited, supra —relativas a la necesidad de cum-plir con los requisitos de rezonificación cuando una con-sulta conlleve un eventual cambio de zonificación— impli-can que habrá que atender las disposiciones sobre cambios de zonificación; disposiciones que ponen de manifiesto las distintas maneras para rezonificar un predio dependiendo del tamaño de la propiedad. Nuestra expresión en T-Jac, Inc., supra, pág. 89, en cuanto a que “[s]i la consulta con-lleva un cambio de zonificación tiene que satisfacer los re-quisitos establecidos”, lleva implícito que habrá que exami-nar los parámetros establecidos para un cambio de zonificación para así determinar con cuáles se tendrán que cumplir. Precisamente, al estudiarlos se advierte que en casos como el de autos las dimensiones del proyecto exigen el cumplimiento de los requisitos adicionales para desarro-llos extensos. Por supuesto, esto no significa que el propo-nente de este tipo de consultas quedaba excusado de justi-ficar adecuadamente el cambio de zonificación y de notificar el referido cambio. Todo lo contrario, dicha parte debía dar cumplimiento a tales requisitos y, además, a las exigencias sobre desarrollos extensos.
En conclusión, por no enfrentarnos ante desviación al-guna con lo pautado en T-Jac, Inc. v. Caguas Centrum Limited, supra, en tanto que en la consulta de autos se jus-tificó y notificó el eventual cambio de zonificación, y se dio cumplimiento a los requisitos adicionales sobre desarrollos extensos, procede confirmar el dictamen del foro apelativo.

Se dictara la sentencia correspondiente.

*203El Juez Presidente Señor Andréu García no interviene. Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez no intervinieron.

(1) De esta forma, la Junta de Planificación (en adelante Junta) indicó que: (i) la cabida excedía el máximo permitido como cambio de zonificación; (ii) el proyecto estaba conforme con las recomendaciones del plan para el uso de los terrenos hasta donde éste había sido adoptado o estudiado; (iii) existía la infraestructura necesaria para atender las necesidades del proyecto propuesto y para mitigar sus efectos directos e indirectos, y (iv) se celebró vista pública con notificación a los dueños de las propiedades en un radio de cien metros del área en que se propone el proyecto. Véase Sec. 97.03 del Reglamento de Zonificación de Puerto Rico (Reglamento de Planifica-ción Núm. 4 de la Junta de Planificación), Reglamento Núm. 4844 del Departamento de Estado, conocido como Reglamento de Zonificación de Puerto Rico, en su edición revisada de 16 de septiembre de 1992 (23 R.P.R. see. 650.1744(2).


(2) Ley Núm. 75 de 24 de jimio de 1975 (23 L.P.R.A. see. 62 et seq.).


(3) Sec. 4.05 del Reglamento de Zonificación, 23 R.P.R. see. 650.1650(5).


(4) En lo pertinente, las secciones pertinentes sobre desarrollos extensos dispo-nían:
“95.01 — La Junta o la Administración, según corresponda, podrá considerar proyectos de desarrollos extensos que requieran el desarrollo de obras de urbaniza-ción de terrenos, conforme se indica en esta Sección y en las Secciones 96.00 y 97.00.
“95.03 — La determinación que se tome sobre un proyecto de desarrollo extenso propuesto bajo las disposiciones de esta Sección descansará en la evaluación de fac-tores que presente y demuestre la parte interesada en el caso a base, sin limitarse a, de los siguientes factores:
“1. Conformidad del uso propuesto y su intensidad con el Plan de Usos de Te-rrenos hasta donde éste haya sido adoptado o estudiado.
“2. Disponibilidad, programación y mejoras propuestas por el proyecto a la in-fraestructura del sector en que ubica.
“3. La forma en que el proyecto propicia el desarrollo integral del sector y man-tiene o mejora las condiciones existentes.
“4. La viabilidad, adecuacidad y conveniencia del uso propuesto. ...
“97.01 — Se podrá someter a la consideración de la Junta cualquiera de los tipos de proyectos que se indican en esta Sección, solos o combinados, independientemente del distrito en que se propongan. ...
“97.03 — -Proyectos de Desarrollos Comerciales Extensos ... de Acuerdo con lo siguiente:
“1. La cabida del predio excederá el máximo permitido como cambio de zonifi-cación y cada estructura ubicará en un solar con tamaño suficiente para proveer el estacionamiento requerido.
“2. El proyecto estará conforme con las recomendaciones del Plan de Usos de Terrenos hasta donde éste haya sido adoptado o estudiado.
“3. Si la infraestructura necesaria para atender las necesidades del proyecto propuesto y para mitigar sus efectos directos e indirectos está disponible o puede proveerse.
“4. Se celebrará vista pública con notificación a los dueños de las propiedades en un radio de cien (100) metros del área en que se propone el proyecto, medidos to-mando los puntos más cercanos entre dicha área y cada una las referidas propiedades. ...”


(5) A tales efectos, véase Ortiz, Gómez et al. v. J. Plan., 152 D.P.R. 8 (2000), donde reconocimos los distintos trámites procesales disponibles dependiendo del ta-maño de la propiedad en cuestión, y afirmamos que cuando se excedían dichos ta-maños, sería necesario acudir a las figuras del desarrollo extenso.